8 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William Paul GRANT, Plaintiff-Appellant,v.LOCAL 1857 AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES,Defendant-Appellee.

1
No. 93-15501.


2
United States Court of Appeals, Ninth Circuit.

Submitted Sept. 3, 1993.*Decided Sept. 20, 1993.

3
Before:  BROWNING, SCHROEDER, and HALL, Circuit Judges


4
MEMORANDUM**


5
William Paul Grant appeals pro se the district court's dismissal of his discrimination action against his labor union.   The court dismissed for lack of subject matter jurisdiction.   We affirm.


6
We agree with the district court that Grant's complaint, although framed as a Title VII civil rights action, is nevertheless an attempt to reinstate his claim that the union violated its duty of fair representation.   The court previously dismissed Grant's complaint in which he alleged that his union misrepresented him in grievances filed against his employer.   The district court correctly held that it lacked subject matter jurisdiction.   Claims that a federal labor union violated its duty of fair representation are within the exclusive jurisdiction of the Federal Labor Relations Authority (FLRA).   Karahalios v. National Fed'n of Fed.  Employees, Local 1263, 489 U.S. 527, 529 (1989).


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3